DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on June 25, 2021.
Claims 1-4 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, claim recites the limitation of: 
“a memory” in line 2 of instant claim, then “a storage unit” in line 3, and in lines 6-7, further recites “the AI processor operation unit deploys, in the memory, the program stored in the storage unit”, it is unclear whether “the program” is being deployed in “the storage unit” or “in the memory” of the AI processor; 
“in the memory” in line 9 of instant claim, it is unclear whether “the memory” is referring back to the memory of AI processor (in line 2) or the memory which AI processor operation unit deploys (in line 6); and
in lines 8-9 of instant claim, recites “a function of the program” and “by loading the program…”, it is unclear whether it’s referring to “a program” of the storage unit (in line 3) or “the program” deployed by the AI processor operation unit (in line 6); 
As the issue(s) identified in the independent claim 1 above, also affects the dependent claims 2-4.  In addition, similar issue (as identified in “c” above) have also been found in dependent claim 2, i.e. in lines 6-7; in dependent claim 3, in lines 2-3 of the claim; and in dependent claim 4, i.e. in lines 2-3 and etc. 
Aforementioned claim limitations in claims 1-4 have not been clearly depicted with proper and/or sufficient descriptions in the claim for one of ordinary skill in the art to properly and clearly determine the scope of the limitations discussed and/or the subject matter which applicant regards as the invention.  The claims are therefore rejected for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zweig et al. (U.S. Pub. No. 2021/0245367 A1, hereinafter as “Zweig”).
With regard to claim 1, the claim is drawn to electronic equipment (see Zweig, i.e. in Fig. 1, disclose an electronic device 125) comprising: 
an AI processor provided with a memory (see Zweig, in Fig. 1, disclose the electronic device 125 having a controller 130, and further in Fig. 2, further disclose the controller 130 having the AI Processor 139; further in para. 30, discloses that “[0030] In an embodiment, the controller 130 further includes an artificial intelligence (AI) processor 139. The AI processor 139 may be realized as one or more hardware logic components and circuits, including graphics processing units (GPUs), tensor processing units (TPUs), neural processing units, vision processing unit (VPU), reconfigurable field-programmable gate arrays (FPGA), and the like…”, such that, for at least a GPU processor would inherently embedded with certain type(s) of memory, i.e. RAM and etc.); 
a storage unit capable of storing a program for the AI processor (see Zweig, i.e. in Fig. 2, disclose the Memory 134, and further in para. 25, discloses that “[0025] The controller 130 further includes a memory 134. The memory 134 may contain therein instructions that, when executed by the processing circuitry 132, cause the controller 130 to execute actions as further described hereinbelow..”; also see storage 135 and para. 26 and etc.); and 
an AI processor operation unit that operates the AI processor (see Zweig, i.e. in Fig. 2, disclose the Processing Circuitry 132), wherein 
the AI processor operation unit deploys, in the memory, the program stored in the storage unit (see Zweig, i.e. in para. 25-26, disclose that “[0025] The controller 130 further includes a memory 134. The memory 134 may contain therein instructions that, when executed by the processing circuitry 132, cause the controller 130 to execute actions as further described hereinbelow. The memory 134 may further store therein information, such as data associated with user actions, setup plans, historical data about one or more users, and the like. As discussed above, the resources 150 include means by which the agent 120 interacts with at least one person, such as a user, collects data related to the person, and the like…”), 
the AI processor executes a function of the program by loading the program deployed in the memory (see Zweig. i.e. in para. 30, discloses that “[0030] In an embodiment, the controller 130 further includes an artificial intelligence (AI) processor 139. The AI processor 139 may be realized as one or more hardware logic components and circuits, including graphics processing units (GPUs), tensor processing units (TPUs), neural processing units, vision processing unit (VPU), reconfigurable field-programmable gate arrays (FPGA), and the like. The AI processor 139 is configured to perform, for example, machine learning based on sensory inputs received from the I/O unit 137, which receives input data, such as sensory inputs, from the sensors 140. In an embodiment, the AI processor 139 is further configured to predict one or more user actions the user will try to perform and which corresponding one or more setup plans, which enable the particular user action, should be selected and presented to the user…”), and 
the program is not included in firmware of the electronic equipment (see Zweig, i.e. in para. 36 and in Fig. 2, disclose the firmware to be stored in memory 134, which is separate from AI processor 139, or as “not included in firmware”).
With regard to claim 2, the claim is drawn to the electronic equipment according to claim 1, further comprising: 
a display unit (see Zweig, i.e. in para. 20, disclose display units); and 
a display content control unit that controls display content on the display unit, wherein 
the program includes function information indicating a function that can be achieved by causing the AI processor to load the program (see Zweig, i.e. in para. 30, discloses that “…The AI processor 139 is configured to perform, for example, machine learning based on sensory inputs received from the I/O unit 137, which receives input data, such as sensory inputs, from the sensors 140. In an embodiment, the AI processor 139 is further configured to predict one or more user actions the user will try to perform and which corresponding one or more setup plans, which enable the particular user action, should be selected and presented to the user”), 
the AI processor operation unit notifies the display content control unit of function information of the program stored in the storage unit (see Zweig, i.e. in para. 30, discloses that “…In an embodiment, the AI processor 139 is further configured to predict one or more user actions the user will try to perform and which corresponding one or more setup plans, which enable the particular user action, should be selected and presented to the user”), and 
the display content control unit causes the display unit to display an instruction accept portion that accepts an instruction to execute a function indicated by the function information notified from the AI processor operation unit (see Zweig, i.e. in para. 19-20, disclose that “[0019] In an embodiment, the electronic social agent 120 may be connected to, or implemented on, the electronic device 125. The electronic device 125 may be, for example and without limitation, a robot, a social robot, a service robot, a smart TV, a smartphone, a wearable device, a vehicle, a computer, a smart appliance, and the like.  [0020] The electronic social agent 120 includes a controller 130, explained in greater detail in FIG. 2, having at least a processing circuitry 132 and a memory 134. The electronic social agent 120 may further include, or may be connected to, one or more sensors 140-1 to 140-N, where N is an integer equal to or greater than 1 (hereinafter referred to as “sensor” 140 or “sensors” 140) and one or more resources 150-1 to 150-M, where M is an integer equal to or greater than 1 (hereinafter referred to as “resource” 150 or “resources” 150). The resources 150 may include, for example and without limitation, electro-mechanical elements, sensors, detectors, display units, speakers, microphones, touch sensors, light sensors, movement detectors, cameras, and the like, as well as any combination thereof. In an embodiment, the resources 150 may encompass sensors 140 as well”). 

Allowable Subject Matter
With regard to Claims 3-4, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Zweig, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the program includes a function version indicating a version of a function of the program, and the display content control unit causes the display unit to display the instruction accept portion capable of accepting designation of a function version, when a plurality of the programs in which functions are same and function versions are different from one another are stored in the storage unit”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Zweig. 
With regard to claim 3, the closest prior arts of record, Zweig, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the program includes an input format of data to the program, and an output format of data from the program, when a combination of two of the programs in which an output format of one of the programs is the same as an input format of the other program is stored in the storage unit, the AI processor operation unit notifies the display content control unit of the combination, and 
the display content control unit causes the display unit to display that functions of a combination notified from the AI processor operation unit can be used together”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Zweig. 
Therefore, claims 3-4 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zweig et al. (U.S. Pat/Pub No. 2021/0349433 A1) disclose an invention relates to input/output devices, such as digital assistants, and more specifically to a system and method for modifying an initial policy of an input/output device.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675